DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 24, 2020, August 24, 2020, December 14, 2020, April 19, 2021 and April 19, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Torman et al. (U.S. Publication No. 2014/0006441 A1, hereinafter referred to as “Torman”).
a method for customizing a workflow for processing database records, the method comprising: (method for customizing a workflow)(e.g., paragraphs [0033], [0108] and [0110])
maintaining, by a records management and processing system, a first set of records associated with a first entity of a plurality of entities; (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
presenting, by a workflow customization engine of the records management and processing system, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized display based on association records that store the permissions to the corresponding custom metadata entities)(e.g., paragraphs [0033], [0108] and [0110]-[0114])
processing, by a workflow engine of the records management and processing system, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).

Regarding claim 2, Torman discloses the method of claim 1. Torman further discloses wherein the defined custom workflow for the first entity is different from a custom workflow associated with a second entity of the plurality of entities for processing a second set of records. (entities have different levels of access and permissions from each other and access for processing different sets of records)(e.g., paragraphs [0039] and [0093]).

Regarding claim 3, Torman discloses the method of claim 2. Torman further discloses wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to generate a different user interface from a user interface generated by the custom workflow associated with the second entity when processing the second set of records. (different objects and displays are generated based on the different entity permissions.)(e.g., paragraphs [0024], [0030], [0032], [0034] and [0108]).


Regarding claim 4, Torman discloses the method of claim 2. Torman further discloses wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to perform different functions from functions performed by the custom workflow associated with the second entity when processing the second set of records. (e.g., paragraphs [0024], [0033] and [0108]).
wherein defining the custom workflow for the first entity comprises: determining one or more parameters for the custom workflow based on the received selection of the at least one of the one or more options for the workflow configuration; and (one or more parameters for the custom workflow is determined based on the customization settings of the workflow)(e.g., paragraphs [0033]-[0034] and [0114])
storing the determined one or more parameters in a table associated with the custom workflow for the first entity. (table stores the entity records having the permission sets that have been assigned to the users)(e.g., paragraphs [0033]-[0034]).

Regarding claim 7, Torman discloses the method of claim 1. Torman further discloses wherein defining the custom workflow for the first entity comprises: defining a set of attribute metadata for the custom workflow based on the received selection of the at least one of the one or more options for the workflow configuration; and (set of attribute metadata for customization is defined based on the received selection of the options)(e.g., abstract and paragraphs [0030]-[0034])
storing the defined set of attribute metadata for the custom workflow. (defined set of attribute metadata for the custom workflow is stored in database table)(e.g., paragraph [0034]).  
Regarding claim 9, Torman discloses a system comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to customize a workflow for processing database records by: (e.g., figure 1 and paragraphs [0036] and [0045])
maintaining a first set of records associated with a first entity of a plurality of entities; (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
presenting, by a workflow customization engine, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized 
processing, by a workflow engine, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).

Regarding claim 10, Torman discloses the system of claim 9. Torman further discloses wherein the defined custom workflow for the first entity is different from a custom workflow associated with a second entity of the plurality of entities for processing a second set of records, (entities have different levels of access and permissions from each other and access for processing different sets of records)(e.g., paragraphs [0039] and [0093])
wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to generate a different user interface from a user interface generated by the custom workflow associated with the second entity when processing the second set of records, and  (different objects and displays are generated based on the different entity permissions.)(e.g., paragraphs [0024], [0030], [0032], [0034] and [0108])
wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to perform different functions from functions performed by the custom workflow associated with the second entity when processing the second set of records. (e.g., paragraphs [0024], [0033] and [0108]).
Claims 11 and 7 have substantially similar limitations as stated in claims 5 and 7, respectively; therefore, they are rejected under the same subject matter.

a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to customize a workflow for processing database records by: (e.g., paragraph [0045])
maintaining a first set of records associated with a first entity of a plurality of entities; (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
presenting, by a workflow customization engine, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized display based on association records that store the permissions to the corresponding custom metadata entities)(e.g., paragraphs [0033], [0108] and [0110]-[0114])
processing, by a workflow engine, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).
Claims 16, 17 and 19 have substantially similar limitations as stated in claims 10, 5 and 7, respectively; therefore, they are rejected under the same subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torman in view of Haenel et al. (U.S. Publication No. 2009/0260021 A1, hereinafter referred to as “Haenel”).
wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and executing the selected pre-defined standard workflow using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the first entity. 
On the other hand, Haenel, which relates to workflow managed composite applications (title), does disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and (different workflows can be managed and updated. Business users can select and customize the procedures according to their particular needs, by changing the process definitions)(e.g., paragraphs [0025], [0026], [0043] and [0052])
executing the selected pre-defined standard workflow using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the first entity. (the selected pre-defined standard workflow is executed using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the entity)(e.g., paragraphs [0010], [0055], [0060] and [0061]).
Torman discloses methods and an apparatus for determining user access to custom metadata. In Torman, custom workflows are disclosed (e.g., paragraphs [0108] and [0110]); however, Torman does not appear to explicitly state specifics on how implementation with respect to the how the workflows are customized. On the other hand, Haenel, which also relates to workflow customization (e.g., paragraphs [0025] and [0026]), discloses using pre-defined standard workflows and customizing the workflows and parameters based on the user needs. 

Regarding claim 8, Torman discloses the method of claim 7. However, Torman does not appear to specifically disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and executing one or more pre-defined library function identified by the selected pre-defined standard workflow using the stored set of attribute metadata for the custom workflow. 
On the other hand, Haenel, which relates to workflow managed composite applications (title), does disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and (different workflows can be managed and updated. Business users can select and customize the procedures according to their particular needs, by changing the process definitions)(e.g., paragraphs [0025], [0026], [0043] and [0052])
executing one or more pre-defined library function identified by the selected pre-defined standard workflow using the stored set of attribute metadata for the custom workflow. (the selected pre-defined standard workflow is executed using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the entity)(e.g., paragraphs [0010], [0055], [0060] and [0061]).

Claims 12, 14, 18 and 20 have substantially similar limitations as stated in claims 6, 8, 6 and 8, respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165